DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 02/08/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites “wherein the microwave vacuum radiation is performed in a preliminary step followed by a subsequent step”.  The limitation is indefinite because “preliminary step” and “subsequent step” is not defined.
Claim 11 recites “wherein the microwave vacuum calcination is carried out in the presence of protective gas”.  It is not clear how a protective gas is applied during when a vacuum is being applied during calcination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN112573520A, translation provided by Google 03/22/2022) in view of Liu et al. (CN100540469, translation provided by Google 03/22/2022).
Regarding claims 1-4, Wang teaches a method of making boron carbide nano particles comprising a mixture (page 2, Disclosure of Invention).  Wang teaches a mixture comprising boric acid or metaboric acid which meets applicant’s claimed boron source (page 2, Disclosure of Invention).  Wang teaches a mixture comprising ethanol, glycerol or sesame oil which meets applicant’s claimed carbon source (page 2, Disclosure of Invention).  Wang teaches a mixture comprising graphene, carbon nanotubes, microcrystallite graphite which meets applicant’s claimed catalyst (page 2, Disclosure of ℃ in a high-temperature furnace under inert atmosphere which meets the limitation of subjecting the boron carbide precursor to a thermal energy treatment in the presence of thermal energy to obtain boron carbide fine powders (page 2, Disclosure of Invention).  Wang does not teach electromagnetic radiation.
Liu et al. teaches a method of making nano boron carbide wherein microwave heating can make reaction mass reach heating temperature at short notice and reacts, and save energy is increased work efficiency to a great extent (page 1, abstract). Lie et al. teaches microwave heating has that temperature of reaction is low, energy-efficient, low cost and other advantages (page 1, abstract).  It would have been obvious to try with a reasonable expectation of success to use microwave heating, a form of electromagnetic radiation, to heat the mixture taught by Wang because it is energy efficient and therefore lowers the cost of production.
Regarding claim 5, Wang teaches a boron to carbon source is 1-10 to 1 which overlaps with wherein a weight of the catalyst is not greater than 5% of a total weight of the precursor solution (page 2, Disclosure of Invention). 
 Regarding claims 6, 8, and 9-11, Wang teaches heating mixture to a temperature range of 700-1700 °C under inert atmosphere for 0.1 to 6 hours (page2, Disclosure of Invention).  It is the position of the Office one of ordinary skill in the art could determine through routine experimentation the power range to achieve the desired temperature.
Regarding claims 12 and 13, Wang  teaches boron carbide powder are 70-120 nm (page 3, example b). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Guinever S. Gregorio whose telephone number is (571) 270-5713. The examiner can normally be reached M-W Noon- 8 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung can be reached on (571) 270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GUINEVER S GREGORIO/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        03/23/2022